DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-26 in the reply filed on 28 November 2022 is acknowledged.
Claims 27-33 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, the claims recites the limitation “the gas removed from the crude oil inlet feed stream.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 8, the claims recites the limitation “the cold stabilizer.”  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 8, the claims recites the limitation “at least one inlet mixing device.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-20, 22-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Salu (US 2018/0066194) in view of Soliman (US 2018/0187095).
With respect to claims 1 and 3, Salu discloses an integrated gas oil separation plant system (see Salu, Fig. 3) comprising: (a) a crude oil inlet feed stream (302); (b) a low pressure production trap (LPPT) (308) fluidly coupled to the inlet feed stream (302); (c) a low pressure degassing tank (LPDT) (334) fluidly coupled to the LPPT (308); (d) a first heat exchanger (336) fluidly disposed between the LPPT (308) and LPDT (334); and (e) a first inline gas mixer (306) preceding the LPPT (308). 
Salu does not explicitly disclose: (1) wherein the LPPT and LPDT comprise an inlet mixing device, a plurality of insulated electrostatic electrodes, and a weir; (2) wherein the heat exchanger is operable to heat the LPDT inlet feed stream with compressed gas removed from the crude oil inlet feed stream; (3) wherein the inline gas mixer directly mixes compressed gas removed from the LPDT into the LPPT feed stream; or (4) a LPDT recycle water stream operable to supply recycle water to the LPPT inlet feed stream.  
However, in a related gas oil separation plant system by the same Applicant as Salu, Soliman discloses wherein the LPPT and LPDT comprise an inlet mixing device, a plurality of insulated electrostatic electrodes, and a weir (see Soliman, paragraph [0010]); and wherein the system may include a LPDT recycle water stream (328) to supply recycle water to the LPPT inlet feed stream (324).  Moreover, Salu discloses that, in some embodiments, the heat duty of the compressed gas may be sufficient to perform the heat exchange function of heat exchanger (336) (see Salu, paragraph [0070]), thus effectively serving as a second heat exchanger.  Finally, in other embodiments of the same system depicted in Salu’s Fig. 3, the inline gas mixer may directly mix compressed gas removed from the LPDT into an HPPT feed stream (see Salu, Fig. 2) (showing compressed gas stream (246) routed to mixer (206)).  Therefore, the person having ordinary skill in the art would readily recognize the possibility for routing the compressed gas stream (340) of Salu’s Fig. 3 to mixer (306) for direct mixing therein.
With respect to claim 2, Soliman discloses wherein the system may comprise an inline gas separator preceding the LPPT (see Soliman, paragraph [0077]).
With respect to claim 7, Salu discloses wherein the system may comprise an atmospheric pressure gas compressor (352) and a low pressure gas compressor (316) (see Salu, Fig. 3 and accompanying text).
With respect to claim 9, Salu discloses wherein the system further comprises a fresh water supply stream (358) operable to supply fresh water to an output of the LPDT (334) (see Salu, Fig. 3 and accompanying text).
With respect to claim 10, Soliman discloses wherein the system may comprise a stripping gas stream inlet fluidly coupled with the LPDT (see Soliman, paragraph [0079]).
With respect to claim 11, Salu discloses an oil/water separator (330) to accept oily water output from the LPPT (308).
With respect to claim 12, Salu discloses wherein the system is operable to produce a refined crude oil product safe for storage and shipment (see Salu, paragraph [0009]).
With respect to claim 13, Salu discloses wherein the system comprises a high pressure production trap (HPPT) fluidly coupled to the crude oil feed inlet and preceding the LPPT (see Salu, paragraph [0007]), the HPPT comprising an inlet mixing device, a plurality of insulated electrostatic electrodes, and a weir (see Soliman, paragraph [0010]).
With respect to claim 14, Soliman discloses a high pressure inline gas separator (608) preceding the HPPT (614) (see Soliman, Fig. 6), and Salu discloses an inline gas mixer (206) preceding the HPPT (208) (see Salu, Fig. 2).
With respect to claim 15, Soliman discloses a LPPT recycle water stream (342) supplying water to be mixed with the HPPT inlet feed stream (see Soliman, Fig. 4 and accompanying text).
With respect to claim 16, Salu discloses wherein the system comprises atmospheric (268), low pressure (244), and high pressure (216) gas compressors (see Salu, Fig. 2).
With respect to claim 17, Soliman discloses wherein the system comprises a fresh water supply stream (352) to supply fresh water to an LPPT output stream (348) (see Soliman, Fig. 4).
With respect to claim 18, Soliman discloses wherein the system may comprise a stripping gas stream inlet fluidly coupled with the LPDT (see Soliman, paragraph [0079]).
With respect to claim 19, Salu discloses an oil/water separator (230) to accept oily water output stream (238) from the HPPT (208) (see Salu, Fig. 2).
With respect to claim 20, Salu discloses wherein the system is operable to produce a refined crude oil product safe for storage and shipment (see Salu, paragraph [0009]).
With respect to claim 22, Soliman discloses mixing valves preceding the HPPT, LPPT, and first heat exchanger (see Soliman, Figs. 3 and 4).
With respect to claim 23, Soliman discloses removal of about 98% emulsified water present in the crude oil inlet stream (see Soliman, paragraph [0016]).
With respect to claim 24, Salu discloses relative operating pressures between the HPPT, LPPT, and LPDT the same as specified (see Salu, paragraph [0010]).
With respect to claim 26, Soliman discloses wherein the at least one mixing device comprises a cyclonic separator (see Soliman, paragraph [0017]).

Allowable Subject Matter
Claims 4-6, 8, 21, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771